 1
   Randall J. Roske, Esquire
 2 400 South Fourth Street,
   Suite 500
 3 Las Vegas, Nevada 89101
   (702) 793-4211gCell (702) 596-6472
 4 e-mail: randallroske@yahoo.com
   Attorney for Defendant
 5 JASON WEST
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
                                                 *   *   *
10
11
          UNITED STATES OF AMERICA,
12                                                           CASE NO.: 2:17-cr-00124-JAD-GWF
                         Plaintiff,
13        v.
14                                                           STIPULATION TO CONTINUE
          JASON WEST,                                              SENTENCING
15                                                                 (Third Request)
16                       Defendant.

17
18         IT IS HEREBY STIPULATED AND AGREED by and between the Defendant,
19 JASON WEST, by and through his attorney, Randall J. Roske, Esquire and between the
20 Plaintiff, the United States of America, by and through its attorneys, DAYLE ELIESON, the
21 United States Attorney, and Robert Knief Assistant United States Attorney that the Sentencing
22 scheduled for November 27, 2018 at 11:00 A.M., be vacated and continued to a time convenient
23 to the Court sometime in March, 2019.
24         This Stipulation is entered into for the following reasons:
25         1.      Defendant has entered into a Plea Agreement that has a potential U. S. S. G.
26                5K1.1 component. That should the Defendant be able to perform substantial
27                assistance in the eyes of the United States Attorney, that development would be
28                important to Sentencing factor which could impact the sentencing result.
 1        2.    Additional time is requested due to Defendant’s anticipated cooperation with
 2              government. A date after February, 2019 is requested given the current trial
 3              setting for the Co-defendants.
 4        3.    Defendant is not incarcerated and does not object to the continuance of his
 5              Sentencing.
 6        4.    Attorney for the United States concurs with the requested continuance.
 7
 8              DATED this ____ day of November, 2018.
 9
     RANDALL J. ROSKE                                DAYLE ELIESON,
10                                                   UNITED STATES ATTORNEY
11 /s/                                                /s/
   ______________________                            __________________________
12 Randall J. Roske, Esquire                         Robert Knief,
   Counsel for                                       Assistant United States Attorney
13 Defendant Jason West                              Counsel for the United States
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            Page 2 of 3
 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                               *   *   *
 7
 8           UNITED STATES OF AMERICA,
                                                             CASE NO.: 2:17-cr-00124-JAD-GWF
 9                         Plaintiff,
10           v.

11           JASON WEST,
12                         Defendant.
13
14
                               ORDER TO CONTINUE SENTENCING
15
16
             Based upon the Stipulation of the parties, and good cause appearing therefore;
17
             IT IS HEREBY ORDERED that the Defendant’s Sentencing be continued to a date
18
     convenient to the Court three months after the currently scheduled date, as follows:
19
             The Sentencing currently scheduled for November 27, 2018 at 11:00 A.M., be vacated
20
                                  March 11,day
     and the same be continued to the       2019,
                                               of at the hour of ,10:00
                                                                   2019, a.m.
                                                                         at the hour of ___: ___
21
     __.m.
22
     DATED this 16th day of November, 2018.DATED this              day of November, 2018.
23
24                                               ______________________________
                                                 United States District Court Judge
25
26
27
28

                                               Page 3 of 3
